  Case 18-25226         Doc 53     Filed 12/17/18 Entered 12/17/18 14:08:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25226
         MARCUS K GRAVES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/04/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25226       Doc 53     Filed 12/17/18 Entered 12/17/18 14:08:51                   Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $951.84
       Less amount refunded to debtor                          $450.92

NET RECEIPTS:                                                                                   $500.92


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $476.37
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                     $24.55
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $500.92

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim          Claim       Principal      Int.
Name                              Class   Scheduled      Asserted       Allowed        Paid         Paid
AMER COLL                     Unsecured          50.00           NA            NA            0.00       0.00
AMERICASH                     Unsecured      2,153.00            NA            NA            0.00       0.00
ARMOR SYSTEMS CORP            Unsecured         200.00           NA            NA            0.00       0.00
ARNOLD SCOTT HARRIS           Unsecured         214.00           NA            NA            0.00       0.00
AT&T SERVICES INC             Unsecured           0.00           NA            NA            0.00       0.00
ATG CREDIT                    Unsecured          28.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured         306.00        553.03        553.03           0.00       0.00
CAVALRY SPV I                 Unsecured            NA         532.87        532.87           0.00       0.00
CCI                           Unsecured         735.00           NA            NA            0.00       0.00
CITY OF ROLLING MEADOWS       Unsecured           0.00           NA            NA            0.00       0.00
CNAC                          Unsecured           0.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured           0.00      1,622.42      1,622.42           0.00       0.00
CREDIT MANAGEMENT LP          Unsecured      1,162.00            NA            NA            0.00       0.00
CREDIT ONE BANK               Unsecured         500.00           NA            NA            0.00       0.00
CREDIT PROTECTION             Unsecured           0.00           NA            NA            0.00       0.00
DEBT RECOVERY SOLUTION        Unsecured         428.00           NA            NA            0.00       0.00
EASTERN ACCT SYS INC          Unsecured         530.00           NA            NA            0.00       0.00
ENCLAVE APARTMENTS            Unsecured           0.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         528.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         557.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         556.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         392.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         251.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         676.00           NA            NA            0.00       0.00
FIFTH THIRD BANK              Unsecured      1,500.00            NA            NA            0.00       0.00
HORIZON CARD                  Unsecured           0.00           NA            NA            0.00       0.00
IC SYSTEMS                    Unsecured      1,115.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority      23,984.00     31,605.36      31,605.36           0.00       0.00
INTERNAL REVENUE SERVICE      Secured           669.00      1,210.00      1,210.00           0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured         669.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured     16,692.00     16,397.52      16,397.52           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-25226        Doc 53       Filed 12/17/18 Entered 12/17/18 14:08:51                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
ISAC                             Unsecured           0.00           NA           NA             0.00        0.00
ISAC                             Unsecured           0.00           NA           NA             0.00        0.00
ISAC                             Unsecured           0.00           NA           NA             0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         673.76       673.76            0.00        0.00
KEYNOTE CONSULTING               Unsecured          78.00           NA           NA             0.00        0.00
MAGE & PRICE                     Unsecured         558.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU          Unsecured         112.00           NA           NA             0.00        0.00
METABANK                         Unsecured           0.00           NA           NA             0.00        0.00
NATIONAL ACCOUNT SERVICES        Unsecured         913.00           NA           NA             0.00        0.00
NATIONAL RECOVERY AGENCY         Unsecured         517.00           NA           NA             0.00        0.00
NICOR GAS                        Unsecured      1,000.00         941.88       941.88            0.00        0.00
PNC BANK                         Unsecured      1,200.00            NA           NA             0.00        0.00
PRESENCE HEALTH                  Unsecured            NA         377.83       377.83            0.00        0.00
PRESTIGE FINANCIAL SERVICES      Secured        8,000.00     14,444.11     14,444.11            0.00        0.00
PRESTIGE FINANCIAL SERVICES      Unsecured      6,312.00            NA           NA             0.00        0.00
RIVER WEST CONDOS LLC            Unsecured      4,000.00            NA           NA             0.00        0.00
ROYAL RIDGE APARTMENTS           Unsecured      1,500.00            NA           NA             0.00        0.00
SALLIE MAE                       Unsecured           0.00           NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         400.00           NA           NA             0.00        0.00
Stellar Rec                      Unsecured      1,195.00            NA           NA             0.00        0.00
SW CREDIT SYSTEM INC             Unsecured           0.00           NA           NA             0.00        0.00
TCF NATIONAL BANK                Unsecured         500.00           NA           NA             0.00        0.00
US DEPT OF ED/GLELSI             Unsecured     45,934.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured            NA           0.00         0.00            0.00        0.00
USA FUNDS SALLIE MAE SERVICING   Unsecured           0.00           NA           NA             0.00        0.00
VERIZON                          Unsecured         120.00      3,451.05     3,451.05            0.00        0.00
VERIZON                          Unsecured            NA       4,824.65     4,824.65            0.00        0.00
WEB BANK                         Unsecured         600.00           NA           NA             0.00        0.00
WEST LINE APARTMENTS             Unsecured      1,295.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                  $0.00               $0.00
      Mortgage Arrearage                                     $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                           $14,444.11                  $0.00               $0.00
      All Other Secured                                  $1,210.00                  $0.00               $0.00
TOTAL SECURED:                                          $15,654.11                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                  $0.00               $0.00
       Domestic Support Ongoing                              $0.00                  $0.00               $0.00
       All Other Priority                               $31,605.36                  $0.00               $0.00
TOTAL PRIORITY:                                         $31,605.36                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $29,375.01                  $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25226         Doc 53      Filed 12/17/18 Entered 12/17/18 14:08:51                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                               $500.92
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $500.92


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
